DETAILED ACTION
This action is responsive to claims filed 05/18/2021 and Applicant’s request for reconsideration of application 16/435050 filed 05/18/2021.
The amendment contains original claims 1-10 and 12-19. 
The amendment contains amended claims 11 and 20.

Examiner’s Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in in an email received from with Caitlin Newland on September 16, 2021.
The application has been amended as follows. In the claims, please amend claims 11 and 20 as follows:

11. (Currently Amended) A computing device, comprising:	an input device that receives a first input value associated with a first data field;	one or more processors; and	an encoder module that is executed by the one or more processors that:	responsive to determining that the first data field is mapped to an increment operation, select a second input value associated with a corresponding second data field of a previously transmitted message sent from the computing device, where the second data field corresponds to the first data field;	compare the first input value and the second input value to determine if the first input value is a sum of an increment value and the second input value; and	responsive to determining that the first input value is the sum of the increment value and the second input value:	generate a message indicative of a securities transaction that omits the first input value for the first data field;an electronic trading server, where the electronic trading server associates the sum of the increment value and the second input value of the second data field in the previously transmitted message with the first data field of the message based on the operator symbol, and where the electronic trading server received the previously transmitted message.

20. (Currently Amended) A non-transitory computer-readable storage device encoded with instructions that, when executed, cause one or more processors of a computing device to:	receive a first input value contained within a first data field;	responsive to determining that the first data field is mapped to an increment operation, select a second input value contained within a second data field of a previously transmitted message sent from the computing device, where the second data field corresponds to the first data field;	compare the first input value and the second input value to determine if the first input value is a sum of an increment value and the second input value; and	responsive to determining that the first input value is the sum of the increment value and the second input value:	generate a message indicative of a securities transaction that omits the first input value for the first data field;	store, In a presence map, an operator symbol indicating the increment operation to specify that the sum of the increment value and the second input value of the second data field in the previously transmitted message is to be associated with the first data field of the message; and	send the message that includes the presence map to an electronic trading server, where the electronic trading server associates the sum of the increment value and the second input value of the second data field in the previously transmitted message with the first data field of the message based on the operator symbol, and where the electronic trading server received the previously transmitted message.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: the prior fails to teach, suggest, or render obvious as a whole, either alone or in combination the following features of the claimed invention.

Independent claims 1, 11, and 20 recite claim limitations as amend by the examiner in this Notice of Allowance read over the closest prior art of record Indeck (U.S. Patent No. 8069102), Paugstat (U.S. Patent No. 7016873), and Sutton (U.S. Patent No. 7016873). There is no non-patent literature which can be found to read on the claims. As such, none of the cited prior art reference’s disclosures can be used to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims.

It appears that the instant invention is beyond the skill of one of ordinary art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it. NOR would they have been able to predict the results, and as such, they would have not capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
09/17/2021